FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10436

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00888-NVW

  v.
                                                 MEMORANDUM *
JOSE LUIS MERAZ, a.k.a. Samuel Cruz
Rivas, a.k.a. Abel Salazar, Jr., a.k.a. Jose
Luis Zaldivar-Meraz,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jose Luis Meraz appeals from the district court’s judgment and challenges

the 12-month sentence imposed following his guilty-plea conviction for reentry of

a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Meraz contends that the government breached the plea agreement when it

argued in favor of a sentence at the high end of the Guidelines range to which the

parties had stipulated. Because the district court rejected the plea agreement, the

government was not bound by the agreement. See United States v. Kuchinski, 469

F.3d 853, 857-58 (9th Cir. 2006). In any event, there was no breach because the

government did not attempt to influence the district court “to impose a harsher

sentence than the one to which the government agreed in the plea agreement to

recommend.” United States v. Allen, 434 F.3d 1166, 1175 (9th Cir. 2006).

      Meraz also contends that the district court procedurally erred by failing to

explain adequately the sentence in light of Meraz’s specific arguments based on the

18 U.S.C. § 3553(a) sentencing factors. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

The district court sufficiently explained the sentence. See United States v. Carty,

520 F.3d 984, 992-93 (9th Cir. 2008) (en banc). Moreover, the district court did

not abuse its discretion in imposing Meraz’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007).




                                          2                                    12-10436
      Finally, Meraz contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Meraz’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances , including Meraz’s criminal history. See id.

      AFFIRMED.




                                           3                                  12-10436